        Case 1:15-cr-00095-AJN Document 2913 Filed 07/13/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  7/13/2020

  Ivanjoel Aryeetey,

                        Petitioner,
                                                                     15-cr-95 (AJN)
                 –v–
                                                                         ORDER
  United States of America,

                        Respondent.


ALISON J. NATHAN, District Judge:

       On April 12, 2016, the Government charged Ivanjoel Aryeetey in the S2 superseding

indictment filed in the above-captioned case for offenses connected to his alleged involvement

with the Big Money Bosses street gang. Dkt. No. 97. On December 8, 2016, he pleaded guilty

to Count Four and allocuted to brandishing a firearm in relation to a racketeering conspiracy in

violation of 18 U.S.C. § 924(c)(1)(A)(ii). See Dkt. No. 930. On May 15, 2017, the Court

imposed a sentence of 84 months’ imprisonment on Count Four, to be followed by three years of

supervised release. Dkt. No. 1348; see also Dkt. No. 1482.

       On November 14, 2019, Mr. Aryeetey filed a motion to vacate his conviction under 28

U.S.C. § 2255 in light of the Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319

(2019). Dkt. No. 2688. Mr. Aryeetey’s conviction can no longer stand after Davis, because a

racketeering conspiracy qualifies as a “crime of violence” only under the now-stricken residual

clause of 18 U.S.C. § 924(c)(3). Davis, 139 S. Ct. at 2336.

       As noted at the June 4, 2020 change of plea conference held in this matter, Mr.

Aryeetey’s petition for a writ of habeas corpus is therefore GRANTED and his conviction on
          Case 1:15-cr-00095-AJN Document 2913 Filed 07/13/20 Page 2 of 2


Count Four of the S2 superseding indictment is VACATED. 1 The special assessment imposed

under 18 U.S.C. § 3013 is also VACATED. At the change of plea conference, Mr. Aryeetey

pleaded guilty to Count One of the S14 superseding information, see Dkt. No. 2906; see also

Dkt. No. 2881, and at the sentencing held on June 23, 2020, the Court sentenced him to 60

months’ imprisonment, to be followed by three years of supervised release.

         This resolves Dkt. Nos. 2516 and 2688.


         SO ORDERED.

    Dated: July , 2020
        New York, New York

                                                      __________________________________
                                                              ALISON J. NATHAN
                                                            United States District Judge




1
 Because the Court vacates Mr. Aryeetey’s conviction on Count Four of the S2 superseding indictment, it also
denies as moot the previously filed § 2255 motion asserting, among others, an ineffective assistance of counsel
claim, which he filed pro se and which remains pending. See Dkt. No. 2516.
                                                         2
